               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Tyjuan Devon Gray,

                       Petitioner,       Case No. 19-11288

v.                                       Judith E. Levy
                                         United States District Judge
Warden, Dodge Correctional
Institution,                             Mag. Judge Mona K. Majzoub

                       Respondent.

________________________________/


     ORDER STRIKING PETITIONER’S MOTION FOR RELIEF
                  FROM JUDGMENT [4]

      Habeas Petitioner Tyjuan Devon Gray, incarcerated at a Wisconsin

Correctional Facility, brought this action seeking to challenge an

unspecified Wayne County, Michigan conviction. (ECF No. 1.) The

petition was summarily dismissed without prejudice because Petitioner

did not first seek relief in the Michigan Courts. (ECF No. 2.) The Court’s

order notified Petitioner that prior to filing a habeas petition, he must



                                     1
first present his claims to the state courts in the form of a motion for

relief from judgment. (Id. at PageID.18–19.)

     On August 8, 2019, Petitioner filed a state law motion for relief from

judgment in this Court. (ECF No. 4.) Petitioner prepared his motion

using the state-court motion for relief from judgment form. Petitioner

does not specify whether he filed this motion to inform the Court that is

he is pursuing state-court relief or whether he mistakenly filed his

motion in this Court instead of the Wayne Circuit Court. In either event,

Petitioner’s motion does not seek relief from this Court.

     “[T]rial courts have inherent power to control their dockets,”

Anthony v. BTR Auto. Sealing Sys., Inc., 339 F.3d 506, 516 (6th Cir.

2003), including determining whether to strike documents, see ACLU v.

McCreary Cty., 607 F.3d 439, 451 (6th Cir. 2010). Accordingly, the Court

strikes Petitioner’s motion for relief from Judgment (ECF No. 4).

     IT IS SO ORDERED.

Dated: February 18, 2020                s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge




                                    2
                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 18, 2020.
                                       s/William Barkholz
                                       WILLIAM BARKHOLZ
                                       Case Manager




                                   3
